El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Ambas partes en la sentencia dictada en este caso han interpuesto apelación. La apelación del demandante tiene el número 1479, y la del demandado el número 1481. No podemos convenir con el demandante y apelante en qne es suficiente alegación del dominio en nna acción sobre nulidad ■de expediente posesorio y sn inscripción en el registro, decir que porque tiene nna casa en la finca en cuestión creía y cree ■que tiene un título por prescripción. No fue alegada la na-turaleza de la prescripción, ni se describió la finca suficiente-mente y creemos qne la corte inferior estuvo justificada en declarar con lugar la excepción previa presentada a la de-*314manda. La demanda debe basarse en los méritos de sus. propias alegaciones y no en su relación con otros pleitos. No vemos razón alguna para que sea modificada la sentencia en ¿anto era adversa al demandante.
La corte al dictar sentencia concedió costas, pero no-honorarios de abogado, porque no constaba cuál era la cuan-tía de la materia litigiosa ni que ésta excedía de quinientos, dólares. No creemos que se demostró que la suma envuelta excedía de' quinientos dólares y no importa que la acción-hubiera sido establecida en la corte de distrito. El mero-establecimiento de una acción no demuestra que la suma en controversia estaba comprendida dentro de la jurisdicción de la corte, o sea, que era mayor de quinientos dólares. Antes de que la corte tenga derecho a conceder honorarios debe-aparecer como un hecho cierto, que la suma envuelta es mayor-de quinientos dólares. Pero no estamos convencidos de que hubo tal temeridad por parte del demandante que justifique la concesión de honorarios. La sentencia apelada también debe ser confirmada en cuanto a este particular.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.